In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 03-3928
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                               v.

JAHNERIA P. SINGLETARY,
                                          Defendant-Appellant.

                         ____________
           Appeal from the United States District Court
                for the Southern District of Illinois.
            No. O1 CR 40076—J. Phil Gilbert, Judge.
                         ____________
     ARGUED JUNE 17, 2004—DECIDED AUGUST 6, 2004
                     ____________



  Before FLAUM, Chief Judge, and MANION and WILLIAMS,
Circuit Judges.
  FLAUM, Chief Judge.         On April 28, 2003, Jahneria
Singletary pled guilty to conspiracy to distribute five grams or
more of crack cocaine. She now appeals her sentence, as
well as the district court’s ruling on a motion in limine
made prior to her guilty plea. For the reasons stated herein,
we remand the case for resentencing.
2                                               No. 03-3928

                     I. BACKGROUND
  Throughout the spring and summer of 2001, Jahneria
Singletary was romantically involved with Prentice Wash-
ington. In May 2001, Washington moved into Singletary’s
campus apartment at Southern Illinois University. Wash-
ington soon began using both Singletary and her apartment
to facilitate the distribution of crack cocaine that he
purchased in Chicago and sold in southern Illinois.
  According to Washington, he frequently stored crack co-
caine and drug proceeds at Singletary’s apartment. Singletary
was aware of this, and even purchased a table for
Washington to use to cut and package the cocaine when she
tired of him using her kitchen table for that purpose.
Washington invited his distributors to come to Singletary’s
apartment to obtain cocaine, and if Washington was not
present, Singletary provided cocaine to the distributors.
When Washington traveled to Chicago to purchase the co-
caine, he either used Singletary’s car or a car Singletary
rented for him. Singletary further aided in the drug sales by
providing Washington with a cellular phone to use for his
business calls, wiring drug proceeds to Chicago, and trans-
porting approximately 250 grams of cocaine from Chicago
to southern Illinois on one occasion.
   Washington and Singletary’s relationship terminated at
the end of the summer when Singletary became pregnant
with Washington’s baby. By September, Washington was
living in a new house and had a new girlfriend. Around this
time an angry Singletary began planning to rob Washington
of his cocaine and drug money. Singletary eventually re-
cruited her friend, Taffia Cunningham, to be part of the
robbery. Taffia Cunningham then enlisted the help of her
brother, Tyree, and two other individuals. On September 8,
2001, the group took Washington’s girlfriend hostage and
used her to gain entry into Washington’s apartment. In the
chaos that followed, Washington shot and killed Tyree
Cunningham.
No. 03-3928                                                 3

  Singletary was subsequently charged with one count of
conspiracy to possess and distribute crack cocaine and one
count of carrying a firearm during and in relation to a drug
trafficking crime. Five days before her trial was scheduled
to begin, Singletary moved to sever the two counts against
her and to exclude evidence regarding the murder of Tyree
Cunningham from the conspiracy trial. The district court
denied this motion. Three days before Singletary’s trial was
set to commence, she notified the government of her in-
tention to plead guilty to the conspiracy count against her.
On April 28, 2003, the scheduled trial date, Singletary did
plead guilty to one conspiracy count and the government
dropped the remaining charge. Singletary was sentenced to
204 months’ imprisonment based upon the district court’s
findings that Singletary did not qualify for a three-point
sentence reduction for acceptance of responsibility and that
her relevant conduct included between 500 grams and 1.5
kilograms of crack cocaine. Singletary now appeals.


                      II. DISCUSSION
  Singletary begins by challenging the district court’s
refusal to exclude evidence of Tyree Cunningham’s murder
from Singletary’s trial. Interestingly, Singletary does not
dispute the district court’s ruling on her motion to sever the
two counts against her. Considering that Singletary’s trial
was to encompass both her conspiracy to distribute crack
cocaine, as well as her use of a firearm during the drug-
related robbery of Washington on September 8, any claim
that the resulting death of Tyree Cunninham was irrele-
vant is without merit. In any case, Singletary’s claim must
fail because when she pled guilty she did not reserve this
issue for appeal and it is therefore waived. See Fed. R.
Crim. P. 11(a)(2) (“With the consent of the court and the
government, a defendant may enter a conditional plea of
guilty or nolo contendere, reserving in writing the right to
4                                                 No. 03-3928

have an appellate court review an adverse determination of
a specified pretrial motion”); see also United States v.
Sowemimo, 335 F.3d 567, 570 (7th Cir. 2003); United States
v. Cain, 155 F.3d 840, 842 (7th Cir. 1998).
  We next turn to Singletary’s two remaining claims which
consist of challenges to the district court’s application of the
U.S. Sentencing Guidelines. First, Singletary argues that
the district court erred by not granting her a three-point
sentence reduction for acceptance of responsibility. Second,
Singletary contends that the district court erred by finding
that her relevant conduct involved between 500 grams and
1.5 kilograms of crack cocaine. As this Court recently
determined in United States v. Booker, 2004 WL 1535858
(7th Cir. July 9, 2004), the Supreme Court’s decision in
Blakely v. Washington, 2004 WL 1402697 (U.S. June 24,
2004), calls into doubt the constitutionality of the U.S.
Sentencing Guidelines. See also United States v. Penaranda,
2004 WL 1551369 (2d Cir. July 12, 2004); United States v.
Pineiro, 2004 WL 1543170 (5th Cir. July 12, 2004); United
States v. Montgomery, 2004 WL 1562904 (6th Cir. July 14,
2004). Under Blakely as interpreted in Booker, a defendant
has the right to have a jury decide factual issues that will
increase the defendant’s sentence. As Booker holds, the
Guidelines’s contrary assertion that a district judge may
make such factual determinations based upon the prepon-
derance of the evidence runs afoul of the Sixth Amendment.
Thus, in light of the analysis set forth in Booker, we remand
Singletary’s case to the district court for resentencing.


                      III. CONCLUSION
  Singletary’s challenge to the pretrial ruling against her
has been waived by her unconditional guilty plea. However,
Singletary’s sentence is VACATED and the case will be
REMANDED for resentencing consistent with this Court’s
opinion in United States v. Booker, 2004 WL 1535858 (7th
Cir. July 9, 2004).
No. 03-3928                                         5

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—8-6-04